Citation Nr: 0502211	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  02-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for median nerve paralysis, 
claimed as bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for carpal 
tunnel syndrome.


FINDINGS OF FACT

The record does not contain any competent evidence 
establishing that the veteran's post-service diagnosis of 
bilateral carpal tunnel syndrome is either etiologically 
related to service or to a service-connected disability, to 
include Reiter's syndrome.  


CONCLUSION OF LAW

Service connection for bilateral carpal tunnel syndrome is 
denied, on both a direct and a secondary basis.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in June 2003 and April 2004, the RO informed 
the appellant of the VCAA and its effect on his claim.  In 
addition, the appellant was advised, by a June 2002 statement 
of the case (SOC) and several supplemental statements of the 
case (SSOCs), of the pertinent law and what the evidence must 
show in order to substantiate the claim.  The SOC and SSOCs 
also advised him of the evidence that was of record.  The 
Board therefore believes that appropriate notice has been 
given in this case.  Neither the appellant nor his 
representative has provided or identified any additional 
evidence since the RO's April 2004 communication, and the 
Board notes that in October 2004 the RO received a statement 
signed by the veteran, to the effect that he had no 
additional evidence to provide, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370,
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claims has been obtained and associated with the 
claims file.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, no such examination is 
necessary to make a decision.  In this case, the file 
contains service medical records dated from 1976 to 1996, 
which are negative for a diagnosis of the claimed condition, 
and post-service medical records dated from 1996 to 2004 
which include a diagnosis of the claimed condition.  The 
latter, however, in no way include any competent medical 
opinion etiologically linking the currently diagnosed carpal 
tunnel syndrome to service or as secondary to a service-
connected disability.  

In sum, the veteran was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The veteran was specifically advised of the 
type of evidence that is necessary to support the claim.  He 
has also been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claim under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Notwithstanding the lack of a diagnosis of a claimed 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

III.  Factual Background

The service medical records reflect that the veteran was 
diagnosed with Reiter's syndrome early in his military 
career.  When seen in March 1980, the veteran complained of 
increased pain in the back, hands, and left shoulder, 
diagnosed as Reiter's syndrome.  An entry dated in September 
1995 reflects that the veteran complained of a 2-day history 
of right wrist pain, of unknown cause, which was assessed as 
right wrist strain.  The veteran was seen for symptoms 
including low back, wrist, knee, and ankle pain, assessed as 
Reiter's syndrome.  In November 1995 the veteran was seen for 
complaints of low back, neck, wrist, and knee and ankle pain.  
The veteran's March 1996 physical examination report shows 
that there were no clinical abnormalities of the upper 
extremities, and no neurological abnormalities.  A history of 
Reiter's syndrome was noted.  

A VA examination was conducted in May 1996, at which time the 
veteran's complaints included arthritis/joint pain in the 
neck, shoulder, low back, hand, and hips.  It was noted that 
this had began in 1978 and was diagnosed as intermittent 
Reiter's syndrome.  Examination of the wrists revealed 
flexion of 45 degrees, and extension to 60 degrees, with 
lateral flexion of 30 degrees and medial flexion of 
10 degrees.  The veteran was able to make a tight closed 
fist, and there was no swelling or inflammation of the 
fingers.  Assessments of Reiter's syndrome and pain in the 
neck, spine, low back, shoulders, hips, wrists, and knees 
secondary to Reiter's syndrome, were made.  

In a November 1996 rating action, service connection was 
granted for pain in the shoulders, back, chest, neck, and 
hands, with arthritis and trouble sleeping.  Ultimately the 
disorder was characterized as Reiter's syndrome with 
ankylosing spondylitis/intermittent costochondritis of both 
sides of the sternum and chronic sacroilitis, for which a 20 
percent evaluation was assigned effective from October 1996.  
In a June 1999 rating action, a 60 percent evaluation was 
assigned effective from October 1998, which has remained in 
effect thereafter.

A VA examination of the joints was conducted in April 1997.  
The veteran did not complain of any wrist problems at that 
time.  Diagnoses of Reiter's syndrome with sclerosis of the 
sacroiliac joints and chronic pelvic pain; chronic low back 
pain without motor deficit, and degenerative joint disease of 
the left shoulder with Hill-Sachs deformity were made.  

A VA record dated in 1998 shows that a whole body bone scan 
was conducted.  At that time there were findings in areas 
including the right wrist, which were believed to be most 
consistent with changes of degenerative joint disease.  
However, as to the right wrist, it was noted that this also 
might represent post-traumatic changes.  

A VA examination of the joints was conducted in March 1999.  
The veteran did not complain of any wrist problems.  Left 
shoulder tendonitis was diagnosed.  

In May 2001, the veteran filed a service connection claim for 
carpal tunnel syndrome of both wrists.  

A VA record dated in June 2000 reflects that the veteran was 
seen for complaints related to a left shoulder rotator cuff 
tear.  It was noted that arrangements would be made for EMG 
studies of the upper extremities to rule out neuropathy, and 
a diagnosis of carpal tunnel syndrome (CTS) was made.  The 
veteran underwent excision of the distal clavicle and 
acromioplasty and repair of a ruptured rotator cuff in 
November 2000.  An entry dated in December 2000 reflects that 
EMG/nerve conduction velocity testing of the upper 
extremities was done, which revealed mild right carpal tunnel 
syndrome.  When the veteran was seen in March 2001, physical 
examination was positive for minimal swelling and localized 
tenderness of the wrists.  Impressions of Reiter's syndrome 
and Hepatitis C, with generalized arthralgias, most likely 
secondary to both, were made.  

VA records further show that in April 2001 the veteran was 
seen for complaints of numbness of all the fingers of both 
hands.  It was noted that studies from December 2000 
indicated mild carpal tunnel syndrome, but the entry noted 
that the current picture was more consistent with peripheral 
neuropathy related to alcohol (ETOH).  It was reported that 
nerve conduction velocity (NCV) studies would be repeated.  
An impression of peripheral neuropathy with electrical CTS 
was made.  NCV studies conducted later in April 2001 revealed 
electric evidence of mild bilateral CTS, left greater than 
right.  No peripheral neuropathy was detectable.  A May 2001 
record reflects that the veteran was seen for orthopedic 
consultation for revaluation of his hands, specifically 
complaints of numbness and tingling, left worse than right.  
Assessments of mild carpal tunnel syndrome, left greater than 
right, and tendonitis were made.   

The RO denied service connection for carpal tunnel syndrome 
in November 2001.

The veteran presented testimony at a hearing held at the RO 
in March 2003, before a Decision Review Officer.  The veteran 
testified that carpal tunnel syndrome was not identified 
during service or until two or three years thereafter.  He 
stated that a VA doctor told him that his carpal tunnel 
syndrome was a symptom of his service-connected Reiter's 
syndrome, but that the veteran later discovered that CTS was 
a separate condition.  The veteran also provided a written 
statement at the hearing, indicating that he experienced 
numbness and tingling of both hands and wrist pain throughout 
service, but was not aware of the condition diagnosed as 
carpal tunnel syndrome until after service.

A VA orthopedic follow-up note dated in April 2003 shows that 
the veteran complained of intermittent numbness of the left 
finger and hand.  It was noted that he had undergone right 
hand carpal tunnel release in the past (2002), but that some 
symptoms in that hand had returned.  Tinel and Phalen tests 
on the wrists were negative.  There was no evidence of 
numbness or tingling of the fingers.  Clinical assessments of 
likely chronic pain syndrome and reactive arthritis were 
made.  The examiner noted that the pattern of the left hand 
complaints was not really consistent with CTS, and could be 
more suspicious of neck symptomatology.  The examiner opined 
that the veteran's complaints were not consistent with CTS.  

IV.  Analysis

The veteran contends that he developed carpal tunnel syndrome 
in service, but that it was not known by that diagnosis at 
that time.  Essentially, he also maintains that carpal tunnel 
syndrome was incurred secondary to his service-connected 
Reiter's syndrome.  For the sake of completeness, the Board 
will evaluate this claim under both the theories of direct 
and secondary incurrence.  

The service medical records document complaints of wrist pain 
in 1995 which were associated with Reiter's syndrome.  The 
1996 separation report reflects that there was no indication 
of any orthopedic or neurological disorder affecting the 
wrists.  When examined by VA in May 1996, the veteran 
complained of pain affecting multiple joints including the 
hands, which was again attributed to Reiter's syndrome.  The 
Board notes that post-service medical records show that the 
veteran's multiple joint pains and symptoms have been 
attributed to various sources including Reiter's syndrome, 
hepatitis C, and alcohol use.  Essentially, neither the 
veteran's service medical records or post-service records 
document any evidence of wrist symptoms other than pain 
associated with Reiter's syndrome, and do not reflect that 
either an orthopedic or neurological disorder of either 
wrist, namely CTS, existed separately from Reiter's syndrome 
and is related to service, or even that CTS was incurred 
secondary to (proximately caused by) the Reiter's syndrome.  

In 2000, more than three years after the veteran's discharge 
from service, carpal tunnel syndrome was initially 
identified.  However, in this case, the evidence does not 
establish or even suggest that the veteran's post-service CTS 
is either etiologically related to service or to a service-
connected disability, to include Reiter's syndrome.  The 
requirement of an evidentiary showing of such a relationship 
has been repeatedly reaffirmed by the U.S. Court of Appeals 
for the Federal Circuit, which has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service-connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such connection has been established by competent 
evidence.  

Moreover, although the veteran maintains that he experienced 
numbness and tingling of the hands and wrists throughout 
service, the only indication of any symptoms of the 
hands/wrists during service were documented as pain in 
records dated in 1980, 1995, and 1996, and all of those 
records associated the symptoms of pain with the already 
service-connected Reiter's syndrome.  As noted, carpal tunnel 
syndrome was not identified as a diagnosis until 2000, and 
this diagnosis was never etiologically related to service or 
identified as related on a secondary basis to any service-
connected disorder, including Reiter's syndrome.  

The veteran has testified that a VA doctor associated the 
diagnosed CTS with the service-connected Reiter's syndrome.  
Following a review of the VA medical records, the Board has 
been unable to find specific documentation to that effect.  
With all due respect for his sincerity, the Board must 
observe that the veteran's statement, filtered as it is 
through a layman's sensibilities, of what a VA doctor 
purportedly said, is simply too attenuated and inherently 
unreliable to constitute probative "medical" evidence.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  Moreover, even if true, this 
would not provide a basis for the grant of service connection 
for CTS as a separate and independent disorder from Reiter's 
syndrome.  The veteran is already receiving a 60 percent 
evaluation for Reiter's syndrome to include hand pain (see 
original rating decision of November 1996).  Thus, assigning 
a separate disability rating based upon symptomatology of the 
wrists which is part and parcel of any already service-
connected disorder would violate the rule against pyramiding, 
by compensating the veteran twice for the same manifestations 
under different diagnostic codes.  See 38 C.F.R. § 4.14.  

While the veteran has made statements and provided testimony 
to the effect that the CTS was either directly related to his 
period of service or was incurred secondary to a service-
connected disability, it is not shown that he has the 
requisite medical training or expertise that would render 
such opinions competent in this matter.  As a layperson, he 
is not qualified to render opinions as to medical diagnoses, 
etiology or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

Thus, in the absence of evidence establishing a nexus between 
the currently diagnosed CTS and either service or a service-
connected disability, service connection for CTS is not 
warranted.  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for CTS under either the basis of direct 
service incurrence, or based upon a secondary relationship, 
must be denied.


ORDER

Entitlement to service connection for carpal tunnel syndrome, 
either on the basis of direct service incurrence or as 
secondary to a service-connected disorder to include Reiter's 
syndrome, is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


